DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Applicant’s Amendments
Applicant’s amendment in claim 12 in the Amendment filed October 27, 2021 has been received and considered by Examiner. Examiner notes that the subject matter of claim 19 was moved into independent claim 12 in the current Amendment.

UPDATED REJECTIONS
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Odajima et al. (US 2004/0241274) in view of Nguyen et al. (US 2003/0093047) and in further view of Buchanan et al. (USPN 6,228,895).
In regard to claims 12 and 20, Odajima et al. teach a  process for forming a contoured molded article such as a cup (paragraphs 0070, 0100 and 0122 and Fig. 5(a), 5(b), 8(a), 8(b) and 8(c)) from a fiber slurry (see, for example, paragraphs 0013, 0040 and 0042), said process comprising: (a) preparing a fiber slurry comprising cellulose ester fibers and at least one liquid (see, for example, paragraphs 0042, 0043, 0006, 0007 and 0013, where water is at least one of the liquids), (b) contacting said fiber slurry with a contoured forming mold (see, for example, paragraphs 0006, 0007, 0013 and 0048); (c) during at least a portion of said contacting, forcing a portion of said liquid to pass through said forming mold while retaining at least a portion of said fibers on at least one contoured surface of said forming mold to thereby form a contoured fibrous layer on said contoured surface (see, for example, paragraphs 0006, 0007, 0013, 0048 and 0052: wet pressing the fiber slurry to the mold to dewater the fiber slurry corresponds this claimed step); (d) removing said contoured fibrous layer from said forming mold to provide a wet-formed contoured article (see, for example, paragraphs 0013 and 0051-0054); and (e) drying said wet-formed contoured article to provide said contoured molded article (see, for example, paragraphs 0052-0055).
While Odajima et al. teach that the fiber slurry includes fibers (see throughout reference including paragraphs 0040, 0042 and 0043) including cellulose ester fibers (paragraph 0043), Odajima et al. does not explicitly teach that the fiber slurry includes both cellulose fibers and cellulose ester staple fibers, or that the degree of substitution of the cellulose ester is 2.5 or less.

In regard to the degree of substitution of the cellulose ester being 2.5 or less, Odajima et al. and Nguyen et al. do not explicitly teach that the degree of substitution of the cellulose ester is 2.5 or less. Buchanan et al., however, disclose an article formed from a combination of cellulose fiber and cellulose ester fiber, where the degree of substitution of the cellulose ester is 1.0 to 3.0 (col. 6, lines 14-16). Since Buchanan et al. establish that a degree of substitution of a cellulose ester is 1.0 to 3.0 for a cellulose ester fiber of a fibrous article was a known range to those of ordinary skill in the art (col. 6, lines 14-16), it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have used a cellulose ester having a degree of substitution that falls within the range taught by Buchanan et al., including such values that overlap with the claimed range and the range taught by Buchanan et al., which is 1.0 to 2.5, for the cellulose ester staple fibers of the article taught by Odajima et al. and Nguyen et al.

In regard to claim 13, Odajima et al., Nguyen et al. and Buchanan et al. teach the process as discussed above in regard to claim 12. Odajima et al. teach that the forcing step includes 

In regard to claim 14, Odajima et al., Nguyen et al. and Buchanan et al. teach the process as discussed above in regard to claim 12. 
Odajima et al. and Nguyen et al. do not teach that a plasticizer is applied to the wet-formed article after step (c).
Buchanan et al., however, disclose an article formed from a combination of cellulose fiber and cellulose ester fiber, where the article is coated with a plasticizer, either on the wet intermediate stage of making the article or on dried form of the article (col. 9, lines 61-65 and claim 1). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have applied the plasticizer of Buchanan et al. to the wet-formed article after the dewatering step (c) taught by Odajima et al., Nguyen et al. and Buchanan et al. as discussed above in regard to claim 12, since it is known to apply plasticizer to a cellulose fiber article in the process of forming the article, as taught by Buchanan et al.

In regard to claims 15 and 16, Odajima et al., Nguyen et al. and Buchanan et al. teach the process as discussed above in regard to claim 12. While Odajima et al., Nguyen et al. and Buchanan et al. do not explicitly teach refining of the cellulose fibers in the liquid, one of ordinary skill in the art at the time of the filing of the application would have recognized that such refining is a well known part of the formation of such fiber molded articles, and that such refining would necessarily occur in the liquid (and, in regard to claim 16, that the cellulose fibers would be added to the liquid before the refining would begin). In regard to the claimed relative 

In regard to claim 17, Odajima et al., Nguyen et al. and Buchanan et al. teach the process as discussed above in regard to claim 12. Since Odajima et al., Nguyen et al. and Buchanan et al. teach a process that corresponds to the claimed steps, and a process that utilizes all materials recited in claim 12, one of ordinary skill in the art at the time of the filing of the application would have expected that the fiber slurry taught by Odajima et al., Nguyen et al. and Buchanan et al. has properties that fall within each of the ranges recited in claim 17 for each property. Note that mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. MPEP 2145 II.

In regard to claim 18, Odajima et al., Nguyen et al. and Buchanan et al. teach the process as discussed above in regard to claim 12. Odajima et al. teach that the water content of the article after the dewatering step (c) is 40-90% (paragraph 0053), which results in a solids content that greatly overlaps with the claimed range of 10 to 55%. While Odajima et al., Nguyen et al. and Buchanan et al. do not explicitly teach the other two ranges recited in claim 18, one of ordinary skill in the art at the time of the filing of the application would have expected that the properties recited in claim 18 for the article taught by Odajima et al., Nguyen et al. and Buchanan et al. at the stages applicable for each property would fall within each of the ranges recited in claim 18. .

Response to Arguments
Applicant’s arguments regarding the 35 U.S.C. 103 rejections of the claims presented on page 5 of the Amendment filed October 27, 2021 have been fully considered but are not persuasive.
Examiner notes that the subject matter of claim 19 was moved into independent claim 12 in the current Amendment (filed October 27, 2021). The rejection of claim 19 made of record in the previous rejection has therefore been incorporated into the rejection of claim 12 and all its dependent claims in the current Office Action. Examiner maintains the rejection of claim 19 (now claim 12) for the reasons of record: that Since Buchanan et al. establish that a degree of substitution of a cellulose ester is 1.0 to 3.0 for a cellulose ester fiber of a fibrous article was a known range to those of ordinary skill in the art (col. 6, lines 14-16), it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have used a cellulose ester having a degree of substitution that falls within the range taught by Buchanan et al., including such values that overlap with the claimed range and the range taught by Buchanan et al., which is 1.0 to 2.5, for the cellulose ester staple fibers of the article taught by Odajima et al. and Nguyen et al.

	Examiner notes that Applicant has not presented a specific argument that is directed at the specific basis for rejection of claim 19 (now claim 12) made of record in the previous rejection (and that has now been incorporated into the rejection of claim 12 and all its dependent 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER B AUGHENBAUGH whose telephone number is (571)272-1488.  The examiner can normally be reached on generally Monday - Friday, 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached at 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER AUGHENBAUGH/Primary Examiner, Art Unit 1782